DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (U.S. Pat. 5,862,431)
Regarding claim 1, a fluid container orientation sensor (44) comprising a first vibrational member (44 – location 46) having a first resonant behavior, the first vibrational member disposed at a first depth within the fluid container (16) (Figure 3)
A second vibrational member (44 – location 48) having a second resonant behavior, the second vibrational member disposed at a second depth within the fluid container (16) (Figure 3; Column 5, Lines 6-19) 
Regarding claim 2, wherein the first and second resonant behavior comprises a resonant frequency of the first and second vibrational members, respectively (Figure 3; Column 7, Lines 5-13)
Regarding claim 3, a first arm comprising the first vibrational member (44 – location 46); and a second arm comprising the second vibrational member (44 – location 48; Column 5, Lines 6-19; Figure 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) in view of Krumbholz et al (U.S. Pub. 2014/0260709)
Regarding claim 4, Krumbholz discloses two arms (103) each having a proximal and a distal end, the vibrational portion is the paddle whereas the mounting point (101) is close to the proximal portion (Figures 1-2; Paragraphs 0023)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Krumbholz into the device 

Claims 5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) in view of Jones et al (U.S. Pub. 2014/0022292)
Regarding claim 5, a method comprising measuring, in response to a stimulus, a behavior of a first vibrational member (44 – location 46) disposed at a first depth within a print agent reservoir
Measuring, in response to a stimulus, a behavior of a second vibrational member (44 – location 48) disposed at a second depth within the print agent reservoir (16) (Figure 3; Column 5, Lines 6-19)
Jones et al discloses determining, based on the measured behavior of the first and second vibrational members, a parameter indicative of an orientation of the print agent reservoir (a sufficient number of sensors in known positions can be utilized to determine tilt angle) (Figure 1; Paragraph 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jones into the device of Christensen, for the purpose of accurately determining the content of the print cartridge
Regarding claim 7, determining the parameter comprises comparing the measured behavior of the first vibrational member with a resonance property of the 
Regarding claim 9, Jones discloses estimating, based on the determined parameter, an amount of print agent present in the print agent reservoir (nominal fluid level detection is correlated to known or calibrated fluid volumes or levels relative to the sensors; Paragraph 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jones into the device of Christensen, for the purpose of accurately determining the content of the print cartridge
Regarding claim 10, wherein the stimulus comprise a force imparted to the print agent reservoir (Column 9, Lines 3-9)
Regarding claim 11, the force comprising a force selected from a group comprising: an impulse, an impact, a magnetic pulse, and an acoustic pulse (Column 8, Line 67 – Column 9, Line 5)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) as modified by Jones et al (U.S. Pub. 2014/0022292) and further in view of Woehrle (WO 2007101461)
Regarding claim 6, Woehrle discloses measuring the behavior of each sensor via a capacitance measurement (claim 1)
 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) as modified by Jones et al (U.S. Pub. 2014/0022292) and further in view of Tatsuo et al (U.S. Pat. 6,750,878)
Regarding claim 8, Tatsuo discloses it is well known in the art to indicate and inform a user information concerning the operation of the apparatus (Column 15, Lines 4-16; “displaying for guidance the condition of the apparatus”)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tatsuo into the device of Christensen as modified by Jones, for the purpose of informing the user of the current status of the apparatus

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) in view of Jones et al (U.S. Pub. 2014/0022292) and Krumbholz et al (U.S. Pub. 2014/0260709)
Regarding claim 12, a print apparatus comprising a replaceable print apparatus component (Column 4, Lines 30-35) comprising a first vibrational sensor (44 – location 46) having a first resonant behavior, the first vibrational 
A second vibrational sensor (44 – location 48) having a second resonant behavior, the second vibrational sensor disposed at a second depth within the replaceable print apparatus component (Figure 3; Column 5, Lines 6-19)
Krumbholz discloses it is known in the art to use sensor elements comprising paddles (103; Figures 1-2; Paragraphs 0023)
Jones et al discloses determining, based on the measured behavior of the first and second vibrational sensors, a parameter indicative of an orientation of the print agent reservoir (a sufficient number of sensors in known positions can be utilized to determine tilt angle) (Figure 1; Paragraph 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jones and Krumbholz into the device of Christensen, for the purpose of accurately determining the content of the print cartridge
Regarding claim 13, Christensen discloses the replaceable print apparatus component comprises a print agent container (Figure 3; Column 4, Lines 30-35)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) as modified by Jones et al (U.S. Pub. 
Regarding claim 14, Weinzierle discloses level sensors arranged in a plurality of positions within a container (102) (Figure 1; Abstract; Paragraphs 0037, 0043-044), including a pair of sensors which are orientated in such a way that a line between a bottommost part of the two sensors will be substantially horizontal
Therefore it would have been obvious to a person of ordinary skill in the art to incorporate sensors in multiple positions as disclosed by Weinzierle into the device of Christensen as modified by Jones and Krumbholz, for the purpose of determining an accurate fluid level in the container

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pat. 5,862,431) as modified by Jones et al (U.S. Pub. 2014/0022292) and Krumbholz et al (U.S. Pub. 2014/0260709) and further in view of Fitz (U.S. Pub. 2013/0220013)
Regarding claim 15, Fitz discloses a first resonant frequency and a second resonant frequency which is different to the first resonant frequency (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fitz into the device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 16, 2022